            Case 5:21-cv-00719-F Document 15 Filed 08/20/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


 STATE OF OKLAHOMA, et al.,

                                  Plaintiffs,

 v.
                                                          Civil Action No: 21-cv-719-F
 UNITED STATES DEPARTMENT OF
 THE INTERIOR, et al.,

                               Defendants.


                         PLAINTIFFS’ MOTION FOR LEAVE
                            TO FILE OVERSIZED BRIEF

       Pursuant to Local Rules 7.1(e) and (k), Plaintiffs the State of Oklahoma, Kevin Stitt,

in his official capacity as Governor of Oklahoma, Oklahoma Department of Mines, and

Oklahoma Conservation Commission (together, “Plaintiffs”) respectfully request leave to

file an oversized brief, not to exceed forty (40) pages, in support of Plaintiffs’ forthcoming

motion for preliminary injunction. In support of this Motion, Plaintiffs state as follows:

       1.     On July 16, 2021, Plaintiffs filed the Complaint in this case, asserting

multiple claims under the Administrative Procedures Act, 5 U.S.C. §§ 553, 701–706, the

Surface Mining Control and Reclamation Act, 30 U.S.C. § 1276(a)(1), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201-2202. In the Prayer for Relief, among other things,

Plaintiffs seek a preliminary and permanent injunction.

       2.     For several weeks, counsel for Plaintiffs and counsel for Defendants

attempted to reach an agreement to maintain a status quo that would be satisfactory to all
            Case 5:21-cv-00719-F Document 15 Filed 08/20/21 Page 2 of 4




parties while this litigation was pending in order to avoid the necessity of litigating a

motion for a preliminary injunction. It has now become clear that such an agreement is not

possible.

       3.     Accordingly, Plaintiffs intend to file a motion for preliminary injunction and

brief in support on or after August 23, 2021.

       4.     Pursuant to LCvR7.1(e), Plaintiffs’ motion for preliminary injunction and

brief in support shall not exceed twenty-five (25) pages in length “without leave of court.”

       5.     This case presents multiple, highly complex legal issues, including issues of

first impression. These legal issues have monumental implications for the sovereignty of

the State of Oklahoma, the future of surface mining and reclamation regulation in the State,

the public welfare, and the environment.

       6.     The requested additional pages are necessary to permit Plaintiffs adequate

space to present the issues and fully brief Plaintiffs’ arguments in support of a motion for

preliminary injunction.

       7.     Around noon on August 20, 2021, counsel for Plaintiffs contacted counsel

for Defendants to obtain Defendants’ position on this motion. Defendants had not yet

responded by the time of this filing regarding their position on the requested relief.

       8.     Plaintiffs will submit a proposed order consistent with this Motion.

       WHEREFORE, Plaintiffs respectfully request leave to file an oversized motion for

preliminary injunction and brief in support, not to exceed forty (40) pages.



Dated August 20, 2021

                                                2
Case 5:21-cv-00719-F Document 15 Filed 08/20/21 Page 3 of 4




                                Respectfully submitted,

                                s/ Mithun Mansinghani
                                Mithun Mansinghani
                                 Solicitor General
                                Bryan Cleveland
                                 Assistant Solicitor General
                                Jennifer Lewis
                                 Assistant Attorney General
                                OKLAHOMA OFFICE OF THE ATTORNEY
                                GENERAL
                                313 NE 21st Street
                                Oklahoma City, OK 73105
                                Phone: (405) 521-3921
                                Mithun.mansinghani@oag.ok.gov

                                Elbert Lin (Pro Hac Vice)
                                HUNTON ANDREWS KURTH LLP
                                Riverfront Plaza, East Building
                                951 East Byrd Street
                                Richmond, VA 23219
                                Phone: (804) 788-7202
                                elin@HuntonAK.com

                                Matthew Z. Leopold (Pro Hac Vice)
                                HUNTON ANDREWS KURTH LLP
                                2200 Pennsylvania Avenue NW
                                Washington, DC 20037
                                Phone: (808) 955-1500
                                mleopold@HuntonAK.com

                                David C. McSweeney
                                (OK Bar No. 31320)
                                (Pro Hac Vice)
                                HUNTON ANDREWS KURTH LLP
                                60 State Street, Suite 2400
                                Boston, MA 02109
                                Phone: (617) 648-2800
                                dmcsweeney@HuntonAK.com




                            3
Case 5:21-cv-00719-F Document 15 Filed 08/20/21 Page 4 of 4




                                Lauren A. Bachtel (Pro Hac Vice)
                                HUNTON ANDREWS KURTH LLP
                                200 Park Avenue
                                New York, NY 10166
                                Phone: (212) 309-1000
                                lbachtel@HuntonAK.com
                                Counsel for Plaintiffs




                            4
